DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: v1, v2, and v3. Paragraph [0049] indicates that they are listed in map 200, and that v1 and v2 are indicated as relating to the same lane 430 in Figure 5. However, none of the nominal speeds v1-v3 are shown or indicated in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0041], Line 10: “gird” should be “grid
[0048], Line 1: “route 201” should be “route 210”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190079523 A1, hereinafter "Zhu", further in view of US 20190064840 A1, hereinafter "Becker".

Regarding Claim 1, Zhu teaches a method of controlling an autonomous vehicle to travel from an origin to a destination ([0082] and figure 10, process 1000), the method comprising: 
determining, using a processor, a route between the origin and the destination using a map; ([0082] and figure 10, block 1001, wherein a first trajectory is calculated 
determining, using the processor, an initial path along the route by optimizing a first cost function, ([0082] and figure 10, block 1004, wherein the processing logic performs an optimization to find the most optimal route with the minimum total cost to generate a second trajectory, the second trajectory being representative of an optimized first trajectory)
and controlling the autonomous vehicle to begin the travel on the route along the initial path. ([0082] and figure 10, block 1005, wherein the processing logic controls the autonomous driving vehicle according to the second trajectory)
Zhu does not teach the first cost function including a static cost component at a first set of locations along the route, 
and the static cost component at each location among the first set of locations along the route corresponding to a change in field of view of one or more sensors of the autonomous vehicle resulting from one or more static obstructions at the location that are indicated on the map;
Becker teaches the first cost function including a static cost component at a first set of locations along the route, ([0046], occluded sensor zone data 270, wherein the static cost component is the predetermined, and therefore unchanging, sensor occlusion state of each zone, and the set of locations is the set of zones)
and the static cost component at each location among the first set of locations along the route corresponding to a change in field of view of one or more sensors of the autonomous vehicle ([0048], wherein the occluded sensor zones correspond to areas where the sensors are obstructed, i.e. where the vehicle’s sensors’ field of views are decreased) resulting from one or more static obstructions at the location that are indicated on the map; ([0020], where an example of possible occluded sensor zones is an object in a region of a surrounding environment)
One having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the autonomous driving method and cost function of Zhu to include a static cost component for the cost function corresponding to a change in sensor FOV caused by static obstructions, as taught by Becker. It would have been obvious because having an autonomous vehicle that prioritizes a trajectory with a large sensor FOV would enable the autonomous vehicle to observe a larger portion of its environment through its sensors during travel, as recognized by Becker ([0032]). With a better comprehension of its surroundings, the autonomous vehicle can detect and avoid obstructions or obstacles that would’ve otherwise been occluded, or blocked, from a sensor.

Regarding Claim 11, Zhu teaches a system to control an autonomous vehicle to travel from an origin to a destination ([0082] and figure 10, process 1000), the system comprising: 
a memory device configured to store a map; ([0100] and figure 15, memory 1509, and [0038], wherein map and location information is stored locally)
and a controller ([0107] and figure 15, processing module 1528, which embodies all of Zhu’s disclosed modules, including the control module 306) configured
to determine a route between the origin and the destination; ([0082] and figure 10, block 1001, wherein a first trajectory is calculated based on a map and route information)
to determine an initial path along the route by optimizing a first cost function, ([0082] and figure 10, block 1004, wherein the processing logic performs an optimization to find the most optimal route with the minimum total cost to generate a second trajectory, the second trajectory being representative of an optimized first trajectory)
and to control the autonomous vehicle to begin the travel on the route along the initial path. ([0082] and figure 10, block 1005, wherein the processing logic controls the autonomous driving vehicle according to the second trajectory)
Zhu does not teach the first cost function including a static cost component at a first set of locations along the route, 
and the static cost component at each location among the first set of locations along the route corresponding to a change in field of view of one or more sensors of the autonomous vehicle resulting from one or more static obstructions at the location that are indicated on the map;
Becker teaches the first cost function including a static cost component at a first set of locations along the route, ([0046], occluded sensor zone data 270, wherein the static cost 
and the static cost component at each location among the first set of locations along the route corresponding to a change in field of view of one or more sensors of the autonomous vehicle ([0048], wherein the occluded sensor zones correspond to areas where the sensors are obstructed, i.e. where the vehicle’s sensors’ field of views are decreased) resulting from one or more static obstructions at the location that are indicated on the map; ([0020], where an example of possible occluded sensor zones is an object in a region of a surrounding environment)
One having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the autonomous driving method and cost function of Zhu to include a static cost component for the cost function corresponding to a change in sensor FOV caused by static obstructions, as taught by Becker. It would have been obvious because having an autonomous vehicle that prioritizes a trajectory with a large sensor FOV would enable the autonomous vehicle to observe a larger portion of its environment through its sensors during travel, as recognized by Becker ([0032]). With a better comprehension of its surroundings, the autonomous vehicle can detect and avoid obstructions or obstacles that would’ve otherwise been occluded, or blocked, from a sensor.

Regarding Claims 2 and 12, Zhu and Becker in combination disclose all of the limitations of Claims 1 and 11 as discussed above, and Zhu additionally teaches further comprising dynamically modifying the initial path in real time during the travel. ([0054], wherein the decision module 304 and the planning module 305 dynamically update the driving path while the autonomous vehicle is in operation)

Regarding Claims 3 and 13, Zhu and Becker in combination disclose all of the limitations of Claims 2 and 12 as discussed above, and Zhu additionally teaches wherein the modifying the initial path includes optimizing a second cost function in real time. ([0073], wherein two cost functions (path and speed) are used in navigating the autonomous vehicle to avoid encountered obstacles or traffic, which means the cost functions are calculated in real time)

Regarding Claims 8 and 18, Zhu and Becker in combination disclose all of the limitations of Claims 3 and 13 as discussed above, and Zhu additionally teaches wherein the optimizing the first cost function and the optimizing the second cost function include performing an algorithmic cost minimization process. ([0081], wherein both cost functions are optimized using a gradient descent module utilizing a first order iterative optimization algorithm)

Claims 4-6, 9, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Becker in combination as applied to Claims 1, 3, 11, and 13 above, and further in view "Robust Optimal Sensor Planning for Occlusion Handling in Dynamic Robotic Environments", hereinafter "Mohan".

Regarding Claims 4 and 14, Zhu and Becker in combination disclose all of the limitations of Claims 3 and 13 as discussed above, and Zhu additionally teaches using a dynamic cost component at a second set of locations along the route, ([0068], wherein the path cost function is based on a set of reference points)
and wherein the dynamic obstructions include other vehicles. ([0075], wherein the detected obstacles includes other cars)
Zhu and Becker in combination do not teach wherein the optimizing the second cost function includes 
using a dynamic cost component at a second set of locations along the route, 
the dynamic cost component at each location among the second set of locations along the route corresponding to the change in field of view of the one or more sensors of the autonomous vehicle resulting from one or more static and dynamic obstructions at the location, 
Mohan teaches wherein the optimizing the second cost function includes 
using a dynamic cost component, (Section D, paragraph 1, and equation (16), wherein the optimization equation includes a cost component NV representing dynamic occlusions, making the cost component inherently dynamic)
the dynamic cost component at each location among the second set of locations along the route corresponding to the change in field of view of the one or more sensors of the autonomous vehicle resulting from one or more static and dynamic obstructions at the location, (Section C, equations (12)-(15), wherein the cost component NV is calculated at each point dependent on viewing pyramid PV, corresponding to the range and field of view of a sensor. Therefore, a change in field of view corresponds to a change in the cost component)
One having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the autonomous driving method and sensor occlusion cost functions of Zhu and Becker to include a dynamic second cost function representing the change in field of view, as taught by Mohan. It would have been obvious because having an autonomous vehicle that can dynamically calculate sensor occlusion can account for occlusion created by dynamic obstructions, as recognized by Mohan (introduction, paragraph 2). By using a dynamic cost component, the autonomous vehicle can determine an optimal path even with the uncertainty of moving sensor obstructions.

Regarding Claims 5 and 15, Zhu, Becker, and Mohan in combination disclose all of the limitations of Claims 4 and 14 as discussed above, and Zhu additionally teaches wherein the second set of locations and the first set of locations have one or more locations in common. ([0071], wherein the speed cost function uses the path cost function’s time sequence of reference points as a constraint)

Regarding Claims 6, 9, 16 and 19, Zhu and Becker in combination disclose all of the limitations of Claims 1, 4, 11 and 14 as discussed above, but do not teach determining the change in field of view of the one or more sensors of the autonomous vehicle at two or more grid points at each of the first/second set of locations.
Mohan teaches determining the change in field of view of the one or more sensors of the autonomous vehicle at two or more grid points. (Section D, paragraph 2, wherein the cost component NV is calculated over the set of all possible occluder configurations)
One having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the autonomous driving method and sensor occlusion cost functions of Zhu and Becker to include a dynamic second cost function calculated over a set of locations, as taught by Mohan. It would have been obvious because having an autonomous vehicle that can dynamically calculate sensor occlusion can account for occlusion created by dynamic obstructions, as recognized by Mohan (introduction, paragraph 2). By using a dynamic cost component over a set of locations, the autonomous vehicle can determine an optimal path even with the uncertainty of moving sensor obstructions.

Claim7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Becker, and Mohan as applied to Claims 6, 9, 16, and 19 above, and further in view of "A Machine Learning Approach to Pedestrian Detection for Autonomous Vehicles Using High-Definition 3D Range Data", hereinafter "Navarro".

Regarding Claims 7, 10, 17, and 20, Zhu, Becker, and Mohan in combination disclose all of the limitations of Claims 6, 9, 16, and 19 as discussed above, and Mohan additionally teaches estimating a degree of occlusion at each of the two or more grid points (Section C, equation (15), wherein cost component NV represents the ratio of the volume of the occluded space to the volume of non-occluded space) 
and providing the degree of occlusion at each of the two or more grid points at each of the second set of locations as the dynamic/static cost component. (Section D, equation (15), where cost component NV is used in the cost optimization algorithm, and Section A, paragraph 1, wherein the occluding objects include both static and dynamic objects. Therefore, cost component NV can represent both dynamic and static cost components)
Zhu, Becker, and Mohan in combination do not teach wherein the estimating the degree of occlusion includes obtaining a harmonic mean.
Navarro teaches wherein the estimating the degree of occlusion includes obtaining a harmonic mean. (Section 3.1, paragraph 2, equation (20), wherein calculating the Fscore utilizes a harmonic mean)
One having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the autonomous driving method and sensor occlusion cost functions of Zhu, Becker, and Mohan to include a cost function utilizing a harmonic mean, as taught by Navarro. It would have been obvious because having an using a harmonic mean to calculate sensor occlusion costs established a relationship .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190384302 A1 is directed to techniques for controlling a vehicle based on occluded areas in an environment.
US 20180286248 A1 is directed to a method of controlling driving based on sensing blind zones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.J./
Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/
Primary Examiner, Art Unit 3667